Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT is made as of June 30, 2015 by and between
NiSource Inc., a Delaware corporation (“NiSource”), and Columbia Pipeline Group,
Inc., a Delaware corporation (“Columbia”), and, as of the date hereof, a
wholly-owned subsidiary of NiSource.

WHEREAS, NiSource and Columbia have entered into a Separation and Distribution
Agreement dated as of the date hereof (the “Distribution Agreement”) pursuant to
which NiSource will distribute on a pro rata basis to the holders of shares of
NiSource common stock, par value $0.01 per share (“NiSource Shares”), without
any consideration being paid by the holders of such NiSource Shares, all of the
outstanding shares of Columbia common stock, par value $0.01 per share
(“Columbia Shares”), owned by NiSource as of the Distribution Date (as defined
in the Distribution Agreement); and

WHEREAS, in connection with the Distribution (as defined in the Distribution
Agreement), NiSource and Columbia desire to enter into this Employee Matters
Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Distribution Agreement, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.01 Definitions. Unless otherwise defined herein, each capitalized term shall
have the meaning specified for such term in the Distribution Agreement. As used
in this Agreement:

“Adjusted NiSource Phantom Stock Unit Award” has the meaning set forth in
Section 6.04(b).

“Adjusted NiSource RSU Award” has the meaning set forth in Section 6.02(b).

“Agreement” means this Employee Matters Agreement together with those parts of
the Distribution Agreement referenced herein and all schedules hereto and all
amendments, modifications and changes hereto and thereto.

“Business Employee” means (i) each individual who immediately prior to the
Distribution Date is employed by a Columbia Party, including each Transferred
Employee, and (ii) each former employee of a NiSource Party, a Columbia Party or
a Former Business owned, in whole or in part, by any of the Columbia Parties
whose last employment with any of such parties prior to termination (before the
Distribution Date) was with a Columbia Party or a Former Business owned, in
whole or in part, by any of the Columbia Parties.

“CIP Award” has the meaning set forth in Section 5.02.

“Code” means the Internal Revenue Code of 1986.



--------------------------------------------------------------------------------

“Columbia” has the meaning set forth in the first paragraph of this Agreement.

“Columbia Deferred Compensation Plans” has the meaning set forth in
Section 3.03.

“Columbia Employee” means a person who is employed by a Columbia Party
immediately following the Distribution Date.

“Columbia ESPP” has the meaning set forth in Section 6.05(a).

“Columbia FSA” has the meaning set forth in Section 4.05.

“Columbia Life and Medical VEBA Trusts” mean the Non-Union Life and Medical
Benefits VEBA Trust and the Union Life and Medical Benefits VEBA Trust adopted
by the Columbia Parties on or prior to the Distribution Date.

“Columbia Non-Employee Director” has the meaning set forth in Section 6.02(b).

“Columbia Pension Plan” has the meaning set forth in Section 3.02(a).

“Columbia Pension Trust” has the meaning set forth in Section 3.02(b).

“Columbia Post-Distribution Stock Price” means the per share price of Columbia
Shares, which shall be equal to the average of the volume weighted average price
of Columbia Shares, traded on a when-issued basis, for each of the three
consecutive trading days immediately preceding the Distribution Date.

“Columbia Post-65 Retiree Medical VEBA Trusts” mean the Non-Union Post-65
Retiree Medical Benefits VEBA Trust and the Union Post-65 Retiree Medical
Benefits VEBA Trust adopted by the Columbia Parties on or prior to the
Distribution Date.

“Columbia Rabbi Trusts” has the meaning set forth in Section 3.03.

“Columbia Retiree Welfare Plans” has the meaning set forth in Section 4.06(a).

“Columbia RSP” has the meaning set forth in Section 3.01(a).

“Columbia RSP Trust” means the trust maintained under the Columbia RSP.

“Columbia Shares” has the meaning set forth in the recitals of this Agreement.

“Columbia Stock Plans” has the meaning set forth in Section 6.01.

“Columbia Welfare Plan” has the meaning set forth in Section 4.01.

“Compensation Committee” means the Officer Nomination and Compensation Committee
of the NiSource Board or the Human Resources and Compensation Committee of the
Columbia Board, as the case may be.

 

2



--------------------------------------------------------------------------------

“Deceased Business Employee” means an individual who died prior to the
Distribution Date while (i) an employee of a Columbia Party or (ii) a retiree
(or for purposes of Article III only, a former employee of a NiSource Party, a
Columbia Party or a Former Business owned, in whole or in part, by any of the
Columbia Parties) whose last employment prior to termination was with a Columbia
Party or with a Former Business owned, in whole or in part, by any of the
Columbia Parties.

“Distribution Agreement” has the meaning set forth in the recitals of this
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Final Transfer Amount” has the meaning set forth in Section 3.02(b).

“Final Transfer Date” has the meaning set forth in Section 3.02(b).

“Former Columbia Directors” has the meaning set forth in Section 7.02(f).

“Initial Transfer Amount” has the meaning set forth in Section 3.02(b).

“IRS” means the Internal Revenue Service.

“NiSource” has the meaning set forth in the first paragraph of this Agreement.

“NiSource DB Master Trust” has the meaning set forth in Section 3.02(b).

“NiSource Deferred Compensation Plans” mean the NiSource Inc. Executive Deferred
Compensation Plan, the Savings Restoration Plan for NiSource Inc. and Affiliates
and the Pension Restoration Plan for NiSource Inc. and Affiliates.

“NiSource ESPP” has the meaning set forth in Section 6.05(a).

“NiSource FSA” has the meaning set forth in Section 4.05.

“NiSource Life and Medical VEBA Trusts” mean the NiSource Non-Union Life and
Medical Benefits VEBA Trust and the NiSource Union Life and Medical Benefits
VEBA Trust.

“NiSource Non-Employee Director” has the meaning set forth in Section 6.02(d).

“NiSource Non-ERISA Benefit Arrangement” means any Non-ERISA Benefit Arrangement
sponsored or maintained by a NiSource Party.

“NiSource Pension Plans” mean the Columbia Energy Group Pension Plan and the
NiSource Salaried Pension Plan.

“NiSource Performance Share Award” means a performance share award granted under
any of the NiSource Stock Plans that is outstanding as of the Distribution Date.

“NiSource Phantom Stock Unit Award” means a phantom stock unit award granted to
certain executives following the acquisition of Columbia Energy Group by
NiSource, as part of agreements entered into as of February 1, 2001, that is
outstanding as of the Distribution Date.

 

3



--------------------------------------------------------------------------------

“NiSource Plan” means any Pension Plan or Welfare Plan sponsored or maintained
by a NiSource Party.

“NiSource Post-65 Retiree Medical VEBA Trusts” mean the NiSource Non-Union
Post-65 Retiree Medical Benefits VEBA Trust and the NiSource Union Post-65
Retiree Medical Benefits VEBA Trust.

“NiSource Post-Distribution Stock Price” means the per share price of NiSource
Shares, determined on a post-Distribution basis, which shall be equal to the
average of the volume weighted average price of NiSource Shares, traded on a
when-issued basis, for each of the three consecutive trading days immediately
preceding the Distribution Date.

“NiSource Pre-Distribution Stock Price” means the per share price of NiSource
Shares, determined on a pre-Distribution basis, which shall be equal to the
average of the volume weighted average price of NiSource Shares, traded with due
bills, for each of the three consecutive trading days immediately preceding the
Distribution Date.

“NiSource Rabbi Trusts” has the meaning set forth in Section 3.03.

“NiSource Retiree Welfare Plans” mean the retiree Welfare Plans sponsored or
maintained by a NiSource Party, including the NiSource Consolidated Flex Medical
Plan, the NiSource Post-65 Retiree Medical Plan and the NiSource Life Insurance
Plan.

“NiSource RSP” means the NiSource Inc. Retirement Savings Plan.

“NiSource RSP Trust” means the trust maintained under the NiSource RSP.

“NiSource RSU Award” means a restricted stock unit award granted under any of
the NiSource Stock Plans that is outstanding as of the Distribution Date.

“NiSource Shares” has the meaning set forth in the recitals of this Agreement.

“NiSource Stock Plans” mean the NiSource Inc. 2010 Omnibus Incentive Plan and
the NiSource Inc. Nonemployee Director Stock Incentive Plan.

“NiSource Welfare Plan” means a Welfare Plan sponsored or maintained by a
NiSource Party.

“Non-ERISA Benefit Arrangement” means any contract, agreement, policy, practice,
program, plan, trust or arrangement, other than a Pension Plan or Welfare Plan,
providing for benefits, perquisites or compensation of any nature, including but
not limited to tuition reimbursement, adoption assistance, vacation, holidays,
sick, personal or bereavement days, relocation benefits, supplemental
unemployment, bonus or other forms of incentive compensation.

“Pension Plan” means any pension plan as defined in Section 3(2) of ERISA,
without regard to Section 4(b)(4) or 4(b)(5) of ERISA.

 

4



--------------------------------------------------------------------------------

“Substitute Columbia Phantom Stock Unit Award” has the meaning set forth in
Section 6.04(a).

“Substitute Columbia RSU Award” has the meaning set forth in Section 6.02(a).

“Supplemental Columbia RSU Award” has the meaning set forth in
Section 6.02(b)(2).

“Surviving Dependent” means each individual who immediately prior to the
Distribution Date was enrolled in the NiSource Consolidated Flex Medical Plan or
NiSource Post-65 Retiree Medical Plan as a surviving dependent of a Deceased
Business Employee.

“Transferred Employee” means each employee of a NiSource Party or any of its
Affiliates (other than Columbia or any Columbia Subsidiary) whose employment
shall have been transferred from a NiSource Party to a Columbia Party prior to
the Distribution Date.

“VEBA” means a tax-exempt entity established pursuant to Section 501(c)(9) of
the Code.

“Welfare Plan” means any employee welfare plan as defined in Section 3(1) of
ERISA, without regard to Section 4(b)(4) or 4(b)(5) of ERISA.

1.02 Rules of Construction.

(a) For purposes of this Agreement:

(1) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation;”

(2) the word “or” is not exclusive;

(3) the words “herein,” “hereunder,” “hereof,” “hereby,” “hereto” and words of
similar import shall be deemed to be references to this Agreement as a whole and
not to any particular Section or other provision hereof; and

(4) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including.”

(b) In this Agreement, unless the context clearly indicates otherwise:

(1) words used in the singular include the plural and words used in the plural
include the singular;

(2) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(3) reference to any Person’s “Affiliates” shall be deemed to mean such Person’s
Affiliates following the Distribution;

 

5



--------------------------------------------------------------------------------

(4) reference to any gender includes the other gender and the neutral gender;

(5) reference to any Article, Section or Exhibit means such Article or Section
of, or such Exhibit to, this Agreement, as the case may be;

(6) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(7) reference to any Law (including statutes and ordinances) means such Law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(8) accounting terms used herein shall have the meanings ascribed to them by
NiSource and its Subsidiaries, including Columbia, in its and their internal
accounting and financial policies and procedures in effect immediately prior to
the date of this Agreement;

(9) if there is any conflict between the provisions of the Distribution
Agreement and this Agreement, the provisions of this Agreement shall control
with respect to the subject matter hereof;

(10) any portion of this Agreement obligating a party hereto to take any action
or refrain from taking any action, as the case may be, shall mean that such
party shall also be obligated to cause its relevant Subsidiaries to take such
action or refrain from taking such action, as the case may be; and

(11) all references to dollar amounts shall be in respect of lawful currency of
the United States.

(c) The titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement, and
this Agreement and the Transaction Agreements shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

(d) The Exhibit shall be construed with and as an integral part of this
Agreement to the same extent as if the same had been set forth verbatim herein.

 

6



--------------------------------------------------------------------------------

ARTICLE II

ASSIGNMENT OF EMPLOYEES

As of the date immediately prior to the Distribution Date, the employment of the
Transferred Employees by the NiSource Parties shall have terminated and been
assigned and transferred to a Columbia Party. Notwithstanding anything to the
contrary contained herein, nothing in this Agreement shall create any obligation
on the part of any Columbia Party to continue the employment of any employee for
any definite period following the Distribution Date or to change the employment
status of any employee from “at will.”

ARTICLE III

PENSION, RETIREMENT AND DEFERRED COMPENSATION PLANS

3.01 Defined Contribution Plans.

(a) Establishment of the Columbia Retirement Savings Plan. Effective on or
before the Distribution Date, Columbia shall adopt, establish and maintain a
401(k) profit sharing plan and trust for the benefit of employees of the
Columbia Parties that is substantially similar to the NiSource RSP and is
intended to be qualified under Section 401(a) of the Code and exempt from
federal income tax under Section 501(a) of the Code (the “Columbia RSP”). As
soon as practicable after the adoption of the Columbia RSP, or as otherwise
required under Revenue Procedure 2007-44, Columbia shall submit an application
to the IRS for a determination that the Columbia RSP is qualified under
Section 401(a) of the Code and that the related Columbia RSP Trust is exempt
from federal income tax under Section 501(a) of the Code, and shall take any
actions not inconsistent with Columbia’s other general commitments contained in
this Agreement and make any amendments necessary to receive such determination.
As of the Distribution Date, each Business Employee employed by the Columbia
Parties (and any survivor or beneficiary of a Deceased Business Employee who is
entitled to a benefit under the NiSource RSP immediately prior to the
Distribution Date) shall be eligible to participate in the Columbia RSP, which
shall recognize the service of such Business Employee with NiSource and its
Subsidiaries in accordance with Section 7.04.

(b) Transfer of Assets from NiSource, Inc. Retirement Savings Plan. On or as
soon as administratively practicable after the Distribution Date, NiSource shall
cause the NiSource RSP Trust to transfer to the Columbia RSP Trust assets having
a value as of the applicable valuation date that is equal to the value of the
account balances of, and accrued liabilities (including any outstanding loan
balances) with respect to, all Business Employees and all survivors and
beneficiaries of all Deceased Business Employees with an account balance under
the NiSource RSP as of such valuation date. “Accrued liabilities” for these
purposes shall include employer matching contributions and nondiscretionary
employer profit sharing contributions deposited to the NiSource RSP Trust on a
per payroll basis for any Business Employee that was accrued prior to the
transfer of assets from the NiSource RSP Trust to the Columbia RSP Trust.
Notwithstanding the foregoing, with respect to any discretionary profit sharing
contributions payable to Business Employees for the 2015 calendar year and to be
paid after the end of the 2015 calendar year, (i) NiSource and Columbia shall
determine the amount of any employer profit sharing contribution, including the
identification of Business Employees who satisfy the eligibility requirements
for such profit sharing contribution under the Columbia RSP as of December 31,
2015 and who would have satisfied such requirements under the NiSource RSP but
for the Distribution, (ii) NiSource shall make a cash payment to Columbia equal
to the portion of such

 

7



--------------------------------------------------------------------------------

contribution that is associated with service for and compensation earned prior
to the date of the Distribution, with such payment to be made on or before the
due date for such contribution under the terms of the Code and the Columbia RSP
and (iii) Columbia shall contribute to the Columbia RSP the full amount of such
contribution. Columbia shall be solely responsible for and shall determine the
amount of any discretionary profit sharing contribution payable to these
Business Employees that is associated with service for and compensation earned
from Columbia or an Affiliate for the period beginning on the Distribution Date
and ending on December 31, 2015. In addition, on or as soon as administratively
practicable after the Distribution Date, a pro rata share of all unallocated
amounts (including but not limited to any forfeiture accounts, revenue sharing
credit accounts or other unallocated accounts held under the NiSource RSP
immediately prior to the Distribution Date) shall be transferred from the
NiSource RSP Trust to the Columbia RSP Trust, determined based upon the ratio of
the number of all Business Employees actively participating in the NiSource RSP
immediately prior to the Distribution Date to the number of all employees
actively participating in the NiSource RSP immediately prior to the Distribution
Date. Assets transferred pursuant to this paragraph shall be in cash or in kind,
including shares of securities, promissory notes evidencing outstanding plan
loans, NiSource Shares or Columbia Shares, and such transfer shall be made in
accordance with Section 414(l) of the Code. Liabilities under any qualified
domestic relations orders (as defined in Section 414(p) of the Code) received
with respect to any accounts transferred to the Columbia RSP shall be
transferred to and assumed by the Columbia RSP at the time such assets
attributable to such accounts are transferred. NiSource shall transfer to
Columbia, and Columbia shall accept any promissory notes, including outstanding
loan balances, of Business Employees in the NiSource RSP, and Columbia shall
continue to process any plan loans transferred from the NiSource RSP to the
Columbia RSP. All beneficiary designations made by Business Employees and by
survivors and beneficiaries of Deceased Business Employees under the NiSource
RSP shall, to the extent applicable, be transferred to, and be in full force and
effect under, the Columbia RSP until such beneficiary designations are
subsequently replaced or revoked by the Business Employee (or the survivor or
beneficiary of the Deceased Business Employee) who made the beneficiary
designation (or his legally recognized agent). Except as noted above with
respect to profit sharing contribution liabilities relating to 2015, on and
after the Distribution Date, Columbia shall assume and thereafter be solely
responsible for all then existing and future employer liabilities related to
such Business Employees and survivors and beneficiaries of Deceased Business
Employees under the Columbia RSP and the administration thereof and the NiSource
Parties shall have no liability whatsoever therefor.

(c) Liquidation of Company Stock Funds. Subject to the fiduciary and other
requirements of ERISA, and any other applicable Laws, NiSource shall take such
actions as are reasonably necessary to ensure that any liquidation of Columbia
Shares held in the NiSource RSP after the Distribution Date is orderly and
periodic. Subject to the exercise of its fiduciary duties or other requirements
of ERISA and any other applicable Laws, as soon as administratively practicable
after the Distribution Date, NiSource shall permit participants in the NiSource
RSP to transfer the investment of their plan accounts out of the Columbia Share
fund maintained under such plan and shall prohibit participants from
transferring the investment of their plan accounts or electing the investment of
new contributions into such Columbia Share fund, but shall not

 

8



--------------------------------------------------------------------------------

otherwise require the liquidation of any Columbia Shares from the NiSource RSP
until the first anniversary of the Distribution Date or other such date
determined by the NiSource Benefits Committee as the named fiduciary for the
NiSource RSP. Notwithstanding the foregoing, nothing herein shall require the
liquidation of Columbia Shares from the NiSource RSP. Subject to the fiduciary
and other requirements of ERISA, and any other applicable Laws, Columbia shall
take such actions as are reasonably necessary to ensure that any liquidation of
NiSource Shares held in the Columbia RSP is orderly and periodic. Subject to the
exercise of its fiduciary duties or other requirements of ERISA and any other
applicable Laws, as soon as administratively practicable after the Distribution
Date, Columbia shall permit participants in the Columbia RSP to transfer the
investment of their plan accounts out of the NiSource Share fund maintained
under such plan and shall prohibit participants from transferring the investment
of their plan accounts or electing the investment of new contributions into such
NiSource Share fund, but shall not otherwise require the liquidation of any
NiSource Shares from the Columbia RSP until the first anniversary of the
Distribution Date or other such date determined by the named fiduciary for the
Columbia RSP. Notwithstanding the foregoing, nothing herein shall require the
liquidation of NiSource Shares from the Columbia RSP.

3.02 Defined Benefit Pension Plans.

(a) Establishment of Columbia Pension Plan. Effective on or before the
Distribution Date, Columbia shall adopt, establish and maintain a Pension Plan
and a trust for the benefit of employees of the Columbia Parties (the “Columbia
Pension Plan”). Whether in a unified plan document or multiple plan documents
that make up a single Pension Plan, the Columbia Pension Plan will be
substantially similar to each applicable NiSource Pension Plan that has a
portion of assets and liabilities transferred pursuant to Section 3.02(b), and
to the related trust(s). The Columbia Pension Plan is intended to be qualified
under Section 401(a) of the Code and exempt from federal income tax under
Section 501(a) of the Code. As soon as practicable after the adoption of the
Columbia Pension Plan and trust, or as otherwise required under Revenue
Procedure 2007-44, Columbia shall submit an application to the IRS for a
determination that the Columbia Pension Plan is qualified under Section 401(a)
of the Code and that the related trust is exempt from federal income tax under
Section 501(a) of the Code, and shall take any actions not inconsistent with
Columbia’s other general commitments contained in this Agreement and make any
amendments necessary to receive such determination.

(b) Transfer of Assets and Liabilities. As of the Distribution Date, the
Columbia Pension Plan shall assume all liabilities with respect to all Business
Employees under the NiSource Pension Plans (and any survivor or beneficiary of a
Deceased Business Employee who is entitled to a benefit under the NiSource
Pension Plans immediately prior to the Distribution Date) and neither NiSource
nor any of its Affiliates shall retain any such liabilities. On the Distribution
Date, NiSource shall cause to be transferred from the NiSource Master Retirement
Trust (the “NiSource DB Master Trust”) to the trust established for the Columbia
Pension Plan (the “Columbia Pension Trust”) an initial amount of assets (the
“Initial Transfer Amount”) in funds that are immediately available funds under
the NiSource DB Master Trust, which such amount

 

9



--------------------------------------------------------------------------------

shall be equal to 75% of the amount the actuary engaged by the NiSource Pension
Plans determines in good faith to be a reasonable estimate of the amount of
assets to be transferred as of the Distribution Date for all Business Employees
(and all survivors and beneficiaries of Deceased Business Employees) with
accrued benefits under the NiSource Pension Plans in accordance with
Section 414(l) of the Code and Section 4044 of ERISA. As soon as
administratively practicable after the Distribution Date, the actuary engaged by
the NiSource Pension Plans shall determine the final amount of assets to be
transferred as of the Distribution Date for all Business Employees (and all
survivors and beneficiaries of Deceased Business Employees) with accrued
benefits under the NiSource Pension Plans in accordance with Section 414(l) of
the Code and Section 4044 of ERISA (the “Final Transfer Amount”). As soon as
administratively practicable after the later to occur of (i) the date the Final
Transfer Amount is determined and (ii) the expiration of the waiting period
prescribed by Section 6058(b) of the Code, the NiSource Parties shall direct the
trustee of the NiSource DB Master Trust to transfer the Final Transfer Amount in
funds that are immediately available funds under the NiSource DB Master Trust to
the trustee of the Columbia Pension Trust. The Final Transfer Amount shall be
reduced (i) by the Initial Transfer Amount, (ii) as necessary to reflect benefit
payments made from the NiSource DB Master Trust on behalf of any Business
Employees (or any survivors or beneficiaries of Deceased Business Employees),
which such payments are effective as of the Distribution Date or any other date
between the Distribution Date and the Final Transfer Date, (iii) by any
administrative expenses paid from the NiSource DB Master Trust prior to the
Final Transfer Date in preparation for the administration of the Columbia
Pension Plan and the transfer of the Final Transfer Amount to the Columbia
Pension Trust and (iv) by the pro-rata portion of monthly investment expenses
incurred by the NiSource Pension Plans attributable to the Final Transfer Amount
for the period beginning on the Distribution Date and ending on the Final
Transfer Date. From the actual date of delivery of the Initial Transfer Amount
on the Distribution Date until the actual date of delivery of the Final Transfer
Amount (the “Final Transfer Date”), the trustee of the NiSource DB Master Trust
shall hold the Final Transfer Amount under the NiSource Pension Plans and the
Final Transfer Amount shall be credited with earnings, from the Distribution
Date to the Final Transfer Date, at a rate equal to the actual rate of return
for the investments in the NiSource DB Master Trust for the period beginning on
the Distribution Date and ending on the Final Transfer Date. Further,
liabilities under any qualified domestic relations orders (as defined in
Section 414(p) of the Code) received with regard to any benefits for such
Business Employees shall be transferred to and assumed by the Columbia Pension
Plan as of the Distribution Date. All beneficiary designations made by Business
Employees and by survivors and beneficiaries of Deceased Business Employees
under the NiSource Pension Plans shall, to the extent applicable, be transferred
to, and be in full force and effect under, the Columbia Pension Plan until such
beneficiary designations are replaced or revoked by the Business Employee (or
the survivor or beneficiary of the Deceased Business Employee) who made the
beneficiary designation (or his legally recognized agent).

3.03 Nonqualified Deferred Compensation Plans. Effective on or before the
Distribution Date, Columbia shall adopt, establish and maintain nonqualified
deferred compensation plans for the benefit of employees of the Columbia Parties
(the “Columbia Deferred Compensation Plans”) and shall establish one or more
grantor trusts to be a source of providing benefits thereunder (the “Columbia
Rabbi Trusts”) that in each case shall be

 

10



--------------------------------------------------------------------------------

substantially similar to the NiSource Deferred Compensation Plans and the
grantor trusts maintained by NiSource with respect to the NiSource Deferred
Compensation Plans (the “NiSource Rabbi Trusts”). As of the Distribution Date,
the Columbia Parties shall assume and thereafter be solely responsible for all
existing and future liabilities relating to Business Employees’ (and Deceased
Business Employee survivors’ and beneficiaries’) (a) benefits accrued under the
NiSource Deferred Compensation Plans prior to the Distribution Date and
(b) benefits that accrue under the Columbia Deferred Compensation Plans on and
after the Distribution Date. All beneficiary designations made by Business
Employees and by survivors and beneficiaries of Deceased Business Employees
under the NiSource Deferred Compensation Plans shall, to the extent applicable,
be transferred to, and be in full force and effect under, the Columbia Deferred
Compensation Plans until such beneficiary designations are replaced or revoked
by the Business Employee (or the survivor or beneficiary of the Deceased
Business Employee) who made the beneficiary designation. Following the
Distribution Date, the NiSource Parties shall have no liability or obligation
with respect to the benefits accrued by such Business Employees or by such
survivors or beneficiaries of Deceased Business Employees under any of the
NiSource Deferred Compensation Plans or with respect to any benefits accrued
under the Columbia Deferred Compensation Plans. As soon as administratively
practicable after the Distribution Date, NiSource shall cause the NiSource Rabbi
Trusts to transfer to the Columbia Rabbi Trusts cash, life insurance policies or
other assets having an aggregate fair market value equal to (i) the aggregate
fair market value of all assets held in the NiSource Rabbi Trusts as of the
Distribution Date multiplied by (ii) a percentage, the numerator of which shall
be the lump sum present value of the benefits assumed by the Columbia Deferred
Compensation Plans pursuant to this Section 3.03 and the denominator of which
shall be the lump sum present value of all benefits accrued under the NiSource
Deferred Compensation Plans immediately prior to the Distribution Date.

ARTICLE IV

WELFARE PLANS

4.01 Establishment of the Columbia Welfare Plans. Effective on or before the
Distribution Date, Columbia shall adopt, establish and maintain Welfare Plans
for the benefit of employees of the Columbia Parties that are substantially
similar to the NiSource Welfare Plans (the “Columbia Welfare Plans”).

4.02 Coverage of Business Employees and Surviving Dependents. As of the
Distribution Date, each Business Employee shall become eligible to participate
in the Columbia Welfare Plans and each Surviving Dependent shall become eligible
to participate in the Columbia Pipeline Group Consolidated Flex Medical Plan,
subject to the terms of such plans. To the extent applicable to any Columbia
Welfare Plans in which Business Employees or Surviving Dependents become
eligible as of the Distribution Date that provide benefits similar to the
benefits that had been provided to such persons under a NiSource Welfare Plan
immediately prior to such date, Columbia shall cause the Columbia Welfare Plans
to recognize all coverage and contribution elections made by the Business
Employees and Surviving Dependents under the NiSource Welfare Plans in effect
for the period immediately prior to the Distribution Date and shall apply such
elections under the Columbia Welfare Plans for the remainder of the period or
periods for which such elections are by their terms applicable. All beneficiary
designations made by Business Employees and Surviving Dependents under the
NiSource Welfare Plans shall, to the extent applicable, be transferred to, and
be in full force and effect under, the Columbia Welfare

 

11



--------------------------------------------------------------------------------

Plans until such beneficiary designations are replaced or revoked by the
Business Employee or Surviving Dependent who made the beneficiary designation.
With respect to each Business Employee and Surviving Dependent, each Columbia
Welfare Plan shall provide that for purposes of determining eligibility to
participate, vesting and calculation of, and entitlement to, benefits, service
by the Business Employee or, in the case of a Surviving Dependent, the Deceased
Business Employee, prior to the Distribution Date with a NiSource Party shall be
treated as service with a Columbia Party. Columbia shall cause each Columbia
Welfare Plan to waive any waiting periods, evidence of insurability
requirements, and the application of any preexisting condition limitations with
respect to each Business Employee (and, if applicable, such Business Employee’s
participating spouse and/or dependents) and Surviving Dependent. Columbia shall
cause each Columbia Welfare Plan to honor any deductible, co-payment and
out-of-pocket maximums incurred by each Business Employee (and, if applicable,
such Business Employee’s participating spouse and/or dependents) and Surviving
Dependent under the NiSource Welfare Plans in which such Business Employee or
Surviving Dependent participated immediately prior to the Distribution Date, if
any, in satisfying any deductibles, co-payments or out-of-pocket maximums under
the Columbia Welfare Plans in which such Business Employee or Surviving
Dependent is eligible to participate after the Distribution Date in the same
plan year in which any such deductibles, co-payments or out-of-pocket maximums
were incurred. All amounts credited or applied to any annual or lifetime benefit
limitation under a NiSource Welfare Plan with respect to a Business Employee
(and, if applicable, such Business Employee’s participating spouse and/or
dependents) or Surviving Dependent shall be credited or applied to the annual or
lifetime benefit limitation for such Business Employee (and, if applicable, such
Business Employee’s participating spouse and/or dependents) or Surviving
Dependent under the corresponding Columbia Welfare Plan.

4.03 Welfare Plan Liabilities.

(a) Columbia Liabilities. Except as provided in clause (b) of this Section 4.03,
the Columbia Parties and the Columbia Welfare Plans, as applicable, shall retain
and be responsible for all claims for welfare benefits (and for any Liabilities
arising as a result of such claims) incurred with respect to any Business
Employee (and, if applicable, such Business Employee’s participating spouse
and/or dependents) or Surviving Dependent on or after the Distribution Date
under the Columbia Welfare Plans, and none of the NiSource Parties nor the
NiSource Welfare Plans shall assume or retain any such Liabilities.

(b) NiSource Liabilities. Except as provided in Section 4.05, NiSource and the
NiSource Welfare Plans shall continue to be responsible for all claims for
welfare benefits (and for any Liabilities arising as a result of such claims)
incurred with respect to any Business Employee (and, if applicable, such
Business Employee’s participating spouse and/or dependents) or Surviving
Dependent prior to the Distribution Date (except with respect to any claims for
long-term or short-term disability benefits due and payable on and after the
Distribution Date, but incurred prior to the Distribution Date), whether such
claims have been paid or remain unpaid as of such date, and neither Columbia nor
the Columbia Welfare Plans shall assume or retain any such Liabilities.

 

12



--------------------------------------------------------------------------------

(c) Claims Incurred. Claims for group health plan benefits shall be considered
to be incurred prior to the Distribution Date if the services related to such
claims were provided prior to the Distribution Date. Claims for all other
welfare benefits shall be considered to be incurred prior to the Distribution
Date if the date of loss occurred prior to the Distribution Date.

4.04 COBRA and HIPAA Liabilities. From and after the Distribution Date, the
Columbia Parties and the Columbia Welfare Plans shall be responsible for the
continuation coverage requirements under the Consolidated Omnibus Budget
Reconciliation Act of 1985 and the portability requirements under the Health
Insurance Portability and Accountability Act of 1996 with respect to all
Business Employees and their qualified beneficiaries.

4.05 Flexible Spending Accounts. As of the Distribution Date, each Business
Employee shall become eligible to participate in a flexible spending account
plan established by Columbia (the “Columbia FSA”), subject to the terms of such
plan. Effective as of the Distribution Date, the Columbia FSA shall credit or
debit the applicable account of each Business Employee who, as of the
Distribution Date, was a participant in the flexible spending account plan
maintained by NiSource (the “NiSource FSA”), with an amount equal to the balance
of his or her account under the NiSource FSA as of the Distribution Date, and
shall continue his or her elections thereunder. If the claims made against a
Business Employee’s NiSource FSA account prior to the Distribution Date exceed
the amounts credited to such account at the Distribution Date, Columbia shall
reimburse NiSource for the amount of such difference. If the amounts credited to
a Business Employee’s NiSource FSA account at the Distribution Date exceed the
claims made against such account prior to the Distribution Date, NiSource shall
reimburse Columbia for the amount of such difference. The Columbia FSA shall
assume responsibility as of the Distribution Date for all outstanding dependent
care and medical care claims under the NiSource FSA of each Business Employee
and shall assume and perform the obligations from and after the Distribution
Date. From and after the Distribution Date, NiSource shall provide Columbia with
such information Columbia may reasonably request to enable it to verify any
claims information pertaining to the NiSource FSA.

4.06 Retiree Welfare Plans.

(a) Columbia Retiree Welfare Plans. Effective on or before the Distribution
Date, Columbia shall adopt, establish and maintain retiree Welfare Plans that
are substantially similar to the NiSource Retiree Welfare Plans (the “Columbia
Retiree Welfare Plans”).

(b) Coverage of Business Employees and Surviving Dependents. As of the
Distribution Date, each Business Employee shall become eligible to participate
in the Columbia Retiree Welfare Plans established by Columbia and each Surviving
Dependent shall become eligible to participate in the Columbia Pipeline Group
Consolidated Flex Medical Plan and the Columbia Pipeline Group Post-65 Retiree
Medical Plan, subject to the terms of such plans. To the extent applicable to
any Columbia Retiree Welfare Plans in which Business Employees or Surviving
Dependents become eligible as of the Distribution Date that provide benefits
similar to the benefits that had been provided to such persons under a NiSource
Retiree Welfare Plan immediately prior to such date, Columbia shall cause the
Columbia Retiree Welfare Plans to recognize all coverage and contribution
elections made by the Business Employees and Surviving Dependents under the
NiSource Retiree Welfare Plans in effect for the period immediately prior to the

 

13



--------------------------------------------------------------------------------

Distribution Date and shall apply such elections under the Columbia Retiree
Welfare Plans for the remainder of the period or periods for which such
elections are by their terms applicable. All beneficiary designations made by
Business Employees and Surviving Dependents under the NiSource Retiree Welfare
Plans shall, to the extent applicable, be transferred to, and be in full force
and effect under, the Columbia Retiree Welfare Plans until such beneficiary
designations are replaced or revoked by the Business Employee or Surviving
Dependent who made the beneficiary designation. With respect to each Business
Employee and Surviving Dependent, each Columbia Retiree Welfare Plan shall
provide that for purposes of determining eligibility to participate, vesting and
entitlement to benefits, service by the Business Employee or, in the case of a
Surviving Dependent, the Deceased Business Employee, prior to the Distribution
Date with a NiSource Party shall be treated as service with a Columbia Party.
Columbia shall cause each Columbia Retiree Welfare Plan to waive any waiting
periods, evidence of insurability requirements, and the application of any
preexisting condition limitations with respect to each Business Employee (and,
if applicable, such Business Employee’s participating spouse and/or dependents)
and Surviving Dependent. Columbia shall cause each Columbia Retiree Welfare Plan
to honor any deductible, co-payment and out-of-pocket maximums incurred by each
Business Employee (and, if applicable, such Business Employee’s participating
spouse and/or dependents) and Surviving Dependent under the NiSource Retiree
Welfare Plans in which such Business Employee or Surviving Dependent
participated immediately prior to the Distribution Date, if any, in satisfying
any deductibles, co-payments or out-of-pocket maximums under the Columbia
Retiree Welfare Plans in which such Business Employee or Surviving Dependent is
eligible to participate after the Distribution Date in the same plan year in
which any such deductibles, co-payments or out-of-pocket maximums were incurred.
All amounts credited or applied to any annual or lifetime benefit limitation
under a NiSource Retiree Welfare Plan with respect to a Business Employee (and,
if applicable, such Business Employee’s participating spouse and/or dependents)
or Surviving Dependent shall be credited or applied to the annual or lifetime
benefit limitation for such Business Employee (and, if applicable, such Business
Employee’s participating spouse and/or dependents) or Surviving Dependent under
the corresponding Columbia Retiree Welfare Plan.

(c) Retiree Welfare Plan Liabilities.

(1) Columbia Liabilities. Except as provided in clause (2) of this
Section 4.06(c), the Columbia Parties and the Columbia Retiree Welfare Plans, as
applicable, shall retain and be responsible for all claims for retiree welfare
benefits (and for any Liabilities arising as a result of such claims) incurred
with respect to any Business Employee (and, if applicable, such Business
Employee’s participating spouse and/or dependents) or Surviving Dependent on or
after the Distribution Date under the Columbia Retiree Welfare Plans, and none
of the NiSource Parties nor the NiSource Retiree Welfare Plans shall assume or
retain any such Liabilities.

(2) NiSource Liabilities. NiSource and the NiSource Retiree Welfare Plans shall
continue to be responsible for all claims for retiree welfare benefits (and for
any Liabilities arising as a result of such claims) incurred with respect to

 

14



--------------------------------------------------------------------------------

any Business Employee (and, if applicable, such Business Employee’s
participating spouse and/or dependents) or Surviving Dependent prior to the
Distribution Date, whether such claims have been paid or remain unpaid as of
such date, and neither Columbia nor the Columbia Retiree Welfare Plans shall
assume or retain any such Liabilities.

(3) Claims Incurred. Claims for retiree health benefits shall be considered to
be incurred prior to the Distribution Date if the services related to such
claims were provided prior to the Distribution Date. Claims for all other
retiree welfare benefits shall be considered to be incurred prior to the
Distribution Date if the date of loss occurred prior to the Distribution Date.

(d) Retiree Welfare Plan VEBA Trusts.

(1) Columbia Retiree VEBA Trusts. Effective on or before the Distribution Date,
Columbia shall adopt, establish and maintain Columbia Life and Medical VEBA
Trusts and Columbia Post-65 Retiree Medical VEBA Trusts that in each case shall
be substantially similar to the NiSource Life and Medical VEBA Trusts and
NiSource Post-65 Retiree Medical VEBA Trusts, as applicable, and are intended to
be qualified under section 501(c)(9) of the Code. As soon as practicable after
the adoption of the Columbia Life and Medical VEBA Trusts and the Columbia
Post-65 Retiree Medical VEBA Trusts, Columbia shall submit applications for
determination to the IRS for a determination that each Columbia Life and Medical
VEBA Trust and Columbia Post-65 Retiree Medical VEBA Trust is qualified under
Section 501(c)(9) of the Code and is exempt from federal income tax under
Section 501(a) of the Code, and shall take any actions not inconsistent with
Columbia’s other general commitments contained in this Agreement and make any
amendments necessary to receive such determination.

(2) Life and Medical VEBA Trusts. As soon as administratively practicable
following the Distribution Date, the NiSource Parties shall cause the trustees
of the NiSource Life and Medical VEBA Trusts to transfer to the Columbia Life
and Medical VEBA Trusts the assets that are credited to each of the subaccounts
thereunder that relate to the Business Employees.

(3) Post-65 Retiree Medical VEBA Trusts. As soon as administratively practicable
following the Distribution Date, the NiSource Parties shall cause the trustees
of the NiSource Post-65 Retiree Medical VEBA Trusts to transfer to the Columbia
Post-65 Retiree Medical VEBA Trusts the assets that are credited to each of the
subaccounts thereunder that relate to the Business Employees.

 

15



--------------------------------------------------------------------------------

ARTICLE V

NON-ERISA BENEFIT ARRANGEMENTS

5.01 Columbia Non-ERISA Benefit Arrangements. Effective on or before the
Distribution Date, the Columbia Parties shall adopt, establish and maintain
Non-ERISA Benefit Arrangements for the benefit of the Business Employees that
shall be substantially similar to the NiSource Non-ERISA Benefit Arrangements.

5.02 Annual Bonuses. On or before March 15, 2016, the Columbia Parties shall pay
to each Business Employee who is granted a Corporate Incentive Plan award issued
under the NiSource Inc. 2010 Omnibus Incentive Plan (a “CIP Award”), with
respect to the 2015 performance period ending on the Distribution Date, a cash
payment equal to the CIP Award earned by such Business Employee for such period
pursuant to the terms of the NiSource Inc. Corporate Incentive Plan. Prior to
the date of such payment, the NiSource Parties shall provide to Columbia
documentation detailing the amount of the CIP Award payable to each Business
Employee and shall make a cash payment to Columbia in an amount equal to the
aggregate amount of such CIP Awards. Effective as of the Distribution Date, the
Columbia Parties shall establish an annual bonus program for the benefit of the
Business Employees that provides for the payment of annual bonuses for the 2015
performance period that begins on the Distribution Date and for subsequent
fiscal years that begin after the Distribution Date, and the Columbia Parties
shall be solely responsible for the payment of all bonuses earned under such
program.

5.03 Severance. On or before the Distribution Date, the Columbia Parties shall
assume, or enter into substantially similar change in control severance
agreements with respect to, each change in control severance agreement between a
NiSource Party and a Business Employee, and shall be solely responsible for all
obligations of the NiSource Parties under such agreements. Effective on or
before the Distribution Date, the Columbia Parties shall establish severance
policies for the benefit of Business Employees that are substantially similar to
the severance polices maintained by NiSource immediately prior to the
Distribution Date. Effective as of the Distribution Date, Columbia shall assume,
and NiSource shall have no liability or obligation with respect to, the
severance benefits provided to Business Employees. Following the Distribution
Date, the Columbia Parties shall be solely responsible for administering and
paying all benefits under the applicable severance plans, policies or agreements
with Business Employees, including Business Employees whose employment
terminated prior to the Distribution Date for an eligible reason under such
policies or in accordance with such agreements. It is not intended that any
Business Employee will be eligible for termination or severance payments or
benefits from any NiSource Party as a result of the transfer or change of
employment from NiSource to any Columbia Party. Notwithstanding the preceding
sentence, in the event that any such termination or severance payments or
benefits become payable on account of such transfer, change or the refusal of a
Business Employee to accept employment with any Columbia Party, the Columbia
Parties shall indemnify each of the NiSource Parties for the amount of such
termination or severance payments or benefits.

ARTICLE VI

STOCK PLANS

6.01 Columbia Stock Plans. Effective on or before the Distribution Date, the
Columbia Parties shall adopt, establish and maintain Columbia Stock Plans that
are substantially similar to the NiSource Stock Plans (the “Columbia Stock
Plans”).

 

16



--------------------------------------------------------------------------------

6.02 Restricted Stock Units.

(a) RSUs Held by Columbia Employees. NiSource and Columbia shall take any and
all action as shall be necessary or appropriate, including approval of the
provisions of this Section 6.02(a) by the Columbia Board and the NiSource
Compensation Committee pursuant to the terms of the applicable NiSource Stock
Plan, the applicable Columbia Stock Plan and this Agreement, so that each
NiSource RSU Award held at the close of business on the Distribution Date by any
Columbia Employee shall be replaced with a substitute Columbia restricted stock
unit award granted under the applicable Columbia Stock Plan (a “Substitute
Columbia RSU Award”). The number of Columbia restricted stock units subject to
the Substitute Columbia RSU Award will be equal to the number of NiSource
restricted stock units subject to the NiSource RSU Award held by the participant
at the close of business on the Distribution Date multiplied by a fraction, the
numerator of which is the NiSource Pre-Distribution Stock Price, and the
denominator of which is the Columbia Post-Distribution Stock Price. Each
Substitute Columbia RSU Award shall vest and be payable based on the holder’s
employment or service with the Columbia Parties. Each Substitute Columbia RSU
Award shall have substantially the same terms and conditions as the
corresponding NiSource RSU Award, except as provided herein.

(b) RSUs Held by Columbia Non-Employee Directors. NiSource and Columbia shall
take any and all action as shall be necessary or appropriate, including approval
of the provisions of this Section 6.02(b) by the Columbia Board and the NiSource
Compensation Committee pursuant to the terms of the applicable NiSource Stock
Plan, the applicable Columbia Stock Plan and this Agreement, so that each
NiSource RSU Award held at the close of business on the Distribution Date by any
non-employee director of Columbia (a “Columbia Non-Employee Director”) shall be
treated as provided in clause (1) or (2) of this Section 6.02(b), as applicable.

(1) Unvested NiSource RSUs. Each NiSource RSU Award held at the close of
business on the Distribution Date by a Columbia Non-Employee Director that is
not yet vested as of the Distribution Date shall be replaced with a Substitute
Columbia RSU Award. The number of Columbia restricted stock units subject to the
Substitute Columbia RSU Award will be equal to the number of NiSource restricted
stock units subject to the NiSource RSU Award held by the Columbia Non-Employee
Director at the close of business on the Distribution Date multiplied by a
fraction, the numerator of which is the NiSource Pre-Distribution Stock Price,
and the denominator of which is the Columbia Post-Distribution Stock Price. Each
Substitute Columbia RSU Award shall vest and be payable based on the Columbia
Non-Employee Director’s service with the Columbia Parties. Each Substitute
Columbia RSU Award shall have substantially the same terms and conditions as the
corresponding NiSource RSU Award, except as provided herein.

(2) Vested NiSource RSUs. Each NiSource RSU Award held at the close of business
on the Distribution Date by a Columbia Non-Employee Director that is fully
vested as of the Distribution Date shall be retained by the Columbia
Non-Employee Director, and the Columbia Non-Employee Director shall receive

 

17



--------------------------------------------------------------------------------

an additional Columbia restricted stock unit award granted under the applicable
Columbia Stock Plan (a “Supplemental Columbia RSU Award”). The Supplemental
Columbia RSU Awards shall be fully and immediately vested as of the Distribution
Date and shall be payable at the same time and under substantially the same
terms and conditions as the related vested NiSource RSU Award. The number of
Columbia restricted stock units subject to the Supplemental Columbia RSU Award
shall be equal to the number of shares of Columbia stock that the Columbia
Non-Employee Director would have received pursuant to the Distribution Agreement
if the Columbia Non-Employee Director owned the shares of NiSource stock subject
to the vested NiSource RSU Award.

(c) RSUs Held by Persons Other Than Columbia Employees, Columbia Non-Employee
Directors or NiSource Non-Employee Directors. NiSource shall take any and all
action as shall be necessary or appropriate, including approval of the
provisions of this Section 6.02(c) by the NiSource Compensation Committee
pursuant to the terms of the applicable NiSource Stock Plan and this Agreement,
so that each NiSource RSU Award held at the close of business on the
Distribution Date by any person who is not a Columbia Employee, Columbia
Non-Employee Director or non-employee director of NiSource shall be adjusted (an
“Adjusted NiSource RSU Award”). The number of NiSource restricted stock units
subject to the Adjusted NiSource RSU Award will be equal to the number of
NiSource restricted stock units subject to the NiSource RSU Award held by the
holder at the close of business on the Distribution Date multiplied by a
fraction, the numerator of which is the NiSource Pre-Distribution Stock Price,
and the denominator of which is the NiSource Post-Distribution Stock Price. Each
Adjusted NiSource RSU Award shall have substantially the same terms and
conditions as the corresponding NiSource RSU Award, except as provided herein.

(d) RSUs Held by NiSource Non-Employee Directors. NiSource and Columbia shall
take any and all action as shall be necessary or appropriate, including approval
of the provisions of this Section 6.02(d) by the Columbia Board and the NiSource
Compensation Committee pursuant to the terms of the applicable NiSource Stock
Plan, the applicable Columbia Stock Plan and this Agreement, so that each
NiSource RSU Award held at the close of business on the Distribution Date by any
non-employee director of NiSource (a “NiSource Non-Employee Director”) shall be
treated as provided in clause (1) or (2) of this Section 6.02(d), as applicable.

(1) Unvested NiSource RSUs. With respect to each NiSource RSU Award held at the
close of business on the Distribution Date by a NiSource Non-Employee Director
that is not yet vested as of the Distribution Date, the NiSource Non-Employee
Director shall receive an Adjusted NiSource RSU Award. The number of NiSource
restricted stock units subject to the Adjusted NiSource RSU Award will be equal
to the number of NiSource restricted stock units subject to the NiSource RSU
Award held by the NiSource Non-Employee Director at the close of business on the
Distribution Date multiplied by a fraction, the numerator of which is the
NiSource Pre-Distribution Stock Price, and the denominator of which is the
NiSource Post-Distribution Stock Price. Each Adjusted NiSource RSU Award shall
have substantially the same terms and conditions as the corresponding NiSource
RSU Award, except as provided herein.

 

18



--------------------------------------------------------------------------------

(2) Vested NiSource RSUs. Each NiSource RSU Award held at the close of business
on the Distribution Date by a NiSource Non-Employee Director that is fully
vested as of the Distribution Date shall be retained by the NiSource
Non-Employee Director, and the NiSource Non-Employee Director shall receive a
Supplemental Columbia RSU Award. The Supplemental Columbia RSU Awards shall be
fully and immediately vested as of the Distribution Date and shall be payable at
the same time and under substantially the same terms and conditions as the
related vested NiSource RSU Award. The number of Columbia restricted stock units
subject to the Supplemental Columbia RSU Award shall be equal to the number of
shares of Columbia stock that the NiSource Non-Employee Director would have
received pursuant to the Distribution Agreement if the NiSource Non-Employee
Director owned the shares of NiSource stock subject to the vested NiSource RSU
Award.

6.03 Performance Share Awards.

(a) Performance Share Awards Held by Columbia Employees.

(1) 2013 Performance Share Awards. NiSource and Columbia shall take any and all
action as shall be necessary or appropriate, including approval of the
provisions of this Section 6.03(a)(1) by the Columbia Board and the NiSource
Compensation Committee pursuant to the terms of the applicable NiSource Stock
Plan, the applicable Columbia Stock Plan and this Agreement, so that each
NiSource Performance Share Award granted under a NiSource Stock Plan in 2013 and
held at the close of business on the Distribution Date by any Columbia Employee
will be replaced with a Substitute Columbia RSU Award granted under the
applicable Columbia Plan. The number of NiSource Shares earned pursuant to the
NiSource Performance Share Award shall be determined by the NiSource
Compensation Committee based on performance results through the Distribution
Date. The number of such NiSource Shares that are earned shall then be converted
into a Substitute Columbia RSU Award by multiplying the number of such earned
NiSource Shares by a fraction, the numerator of which is the NiSource
Pre-Distribution Stock Price and the denominator of which is the Columbia
Post-Distribution Stock Price. Each Substitute Columbia RSU Award shall continue
to vest based on the holder’s service with the Columbia Parties, and shall have
the same terms and conditions as the corresponding NiSource Performance Share
Award, except as provided herein.

(2) 2014 Performance Share Awards. NiSource and Columbia shall take any and all
action as shall be necessary or appropriate, including approval of the
provisions of this Section 6.03(a)(2) by the Columbia Board and the NiSource
Compensation Committee pursuant to the terms of the applicable NiSource Stock
Plan, the applicable Columbia Stock Plan and this Agreement, so that each
NiSource Performance Share Award granted under a NiSource Stock Plan in 2014 and
held at the close of business on the Distribution Date by any Columbia

 

19



--------------------------------------------------------------------------------

Employee will be replaced with a Substitute Columbia RSU Award granted under the
applicable Columbia Stock Plan. With respect to 50% of such NiSource Performance
Share Award, the number of NiSource Shares that are deemed to have been earned
as of the Distribution Date shall be equal to 50% of the target number of
NiSource Shares subject to such NiSource Performance Share Award. With respect
to the remaining 50% of such NiSource Performance Share Award, the number of
NiSource Shares earned shall be determined by the NiSource Compensation
Committee based on performance results through the Distribution Date. The number
of such NiSource Shares that are earned or deemed to have been earned shall then
be converted into a Substitute Columbia RSU Award by multiplying the number of
such earned NiSource Shares by a fraction, the numerator of which is the
NiSource Pre-Distribution Stock Price and the denominator of which is the
Columbia Post-Distribution Stock Price. Each Substitute Columbia RSU Award shall
continue to vest based on the holder’s service with the Columbia Parties, and
shall have the same terms and conditions as the corresponding NiSource
Performance Share Award, except as provided herein.

(b) Performance Share Awards Held by Persons Other Than Columbia Employees.

(1) 2013 Performance Share Awards. NiSource shall take any and all action as
shall be necessary or appropriate, including approval of the provisions of this
Section 6.03(b)(1) by the NiSource Compensation Committee pursuant to the terms
of the applicable NiSource Stock Plan and this Agreement, so that each NiSource
Performance Share Award granted under a NiSource Stock Plan in 2013 and held at
the close of business on the Distribution Date by any person who is not a
Columbia Employee will be adjusted and paid under the terms of the NiSource
Stock Plan and applicable award agreement. The number of NiSource Shares earned
pursuant to the NiSource Performance Share Award shall be determined by the
NiSource Compensation Committee based on performance results through the
Distribution Date. The number of such NiSource Shares that are earned shall then
be multiplied by a fraction, the numerator of which is the NiSource
Pre-Distribution Stock Price, and the denominator of which is the NiSource
Post-Distribution Stock Price. Awards shall continue to vest based on the
holder’s continued service with the NiSource Parties.

(2) 2014 Performance Share Awards. NiSource shall take any and all action as
shall be necessary or appropriate, including approval of the provisions of this
Section 6.03(b)(2) by the NiSource Compensation Committee pursuant to the terms
of the applicable NiSource Stock Plan and this Agreement, so that each NiSource
Performance Share Award granted under a NiSource Stock Plan in 2014 and held at
the close of business on the Distribution Date by any person who is not a
Columbia Employee will be adjusted and paid under the terms of the NiSource
Stock Plan and applicable award agreement. With respect to 50% of such NiSource
Performance Share Award, the number of NiSource Shares that are deemed to have
been earned as of the Distribution Date shall be equal to 50% of the target
number of NiSource Shares subject to such NiSource Performance

 

20



--------------------------------------------------------------------------------

Share Award. With respect to the remaining 50% of such NiSource Performance
Share Award, the number of NiSource Shares earned shall be determined by the
NiSource Compensation Committee based on performance results through the
Distribution Date. The number of such NiSource Shares that are earned or deemed
to have been earned shall then be multiplied by a fraction, the numerator of
which is the NiSource Pre-Distribution Stock Price, and the denominator of which
is the NiSource Post-Distribution Stock Price. Each Adjusted NiSource RSU Award
shall continue to vest based on the holder’s continued service with the NiSource
Parties.

6.04 Phantom Shares.

(a) Phantom Stock Units Held by Columbia Employees. NiSource and Columbia shall
take any and all action as shall be necessary or appropriate, so that each
NiSource Phantom Stock Unit Award held at the close of business on the
Distribution Date by any Columbia Employee shall be replaced with a substitute
Columbia phantom stock unit award granted under the applicable Columbia Stock
Plan (a “Substitute Columbia Phantom Stock Unit Award”). The number of Columbia
phantom stock units subject to the Substitute Columbia Phantom Stock Unit Award
will be equal to the number of NiSource phantom stock units subject to the
NiSource Phantom Stock Unit Award held by the participant at the close of
business on the Distribution Date multiplied by a fraction, the numerator of
which is the NiSource Pre-Distribution Stock Price, and the denominator of which
is the Columbia Post-Distribution Stock Price. Each Substitute Columbia Phantom
Stock Unit Award shall vest and be payable based on the holder’s employment with
the Columbia Parties. Each Substitute Columbia Phantom Stock Unit Award shall
have the same terms and conditions as the corresponding NiSource Phantom Stock
Unit Award, except as provided herein.

(b) Phantom Stock Units Held by Persons Other Than Columbia Employees. NiSource
shall take any and all action as shall be necessary or appropriate, so that each
NiSource Phantom Stock Unit Award held at the close of business on the
Distribution Date by any person who is not a Columbia Employee shall be adjusted
(an “Adjusted NiSource Phantom Stock Unit Award”). The number of NiSource
phantom stock units subject to the Adjusted NiSource Phantom Stock Unit Award
will be equal to the number of NiSource phantom stock units subject to the
NiSource Phantom Stock Unit Award held by the holder at the close of business on
the Distribution Date multiplied by a fraction, the numerator of which is the
NiSource Pre-Distribution Stock Price, and the denominator of which is the
NiSource Post-Distribution Stock Price. Each Adjusted NiSource Phantom Stock
Unit Award shall have the same terms and conditions as the corresponding
NiSource Phantom Stock Unit Award, except as provided herein.

6.05 Employee Stock Purchase Plans.

(a) Establishment of the Columbia Employee Stock Purchase Plan. On or before,
but effective as of the close of business on, the Distribution Date, Columbia
shall adopt, establish and maintain an employee stock purchase plan (the
“Columbia ESPP”) for the benefit of employees of the Columbia Parties that is
substantially similar to the NiSource Inc. Employee Stock Purchase Plan (the
“NiSource ESPP”).

 

21



--------------------------------------------------------------------------------

(b) Business Employees’ NiSource ESPP Elections. Columbia shall cause the
Columbia ESPP to recognize all elections made by the Business Employees under
the NiSource ESPP in effect for the offering period beginning immediately prior
to the Distribution Date and shall apply such elections under the Columbia ESPP
for the remainder of the period or periods for which such elections are by their
terms applicable. Columbia shall also take any and all action as shall be
necessary or appropriate, so that each Business Employee’s election under the
NiSource ESPP will be adjusted to permit Business Employees to purchase only
Columbia Shares in lieu of purchasing NiSource Shares.

6.06 Approval and Terms of Equity Awards. By approval of the Columbia Board and
the NiSource Compensation Committee pursuant to Sections 6.01, 6.02, 6.03, 6.04
and 6.05, Columbia, as issuer of substitute and replacement awards provided
hereunder, and NiSource, as sole shareholder of Columbia, shall adopt and
approve, respectively, the issuance of the substitute and replacement awards
provided for herein. Except as set forth above, the substitute Columbia equity
awards shall be subject to the terms of the NiSource Stock Plan and applicable
award agreements, except that references in such outstanding substitute and
replacement Columbia awards to “Board” and “Committee” shall mean the Board,
Compensation Committee or any other designated committee of Columbia (as
applicable) and references to the “Company” shall mean Columbia. Notwithstanding
the foregoing, substitute awards made under Columbia Stock Plans pursuant to
Columbia’s obligations under this Agreement shall take into account all
employment and service with both NiSource and Columbia, and their respective
Subsidiaries and Affiliates, for purposes of determining when such awards vest
and terminate.

6.07 No Change in Control. The Distribution will not constitute a “change in
control” for purposes of NiSource equity awards that are outstanding as of the
Distribution Date.

ARTICLE VII

COMPENSATION MATTERS

AND GENERAL BENEFIT MATTERS

7.01 Cessation of Participation in NiSource Plans and NiSource Non-ERISA Benefit
Arrangements. Except as otherwise provided in this Agreement or as required by
the terms of any NiSource Plan or NiSource Non-ERISA Benefit Arrangement, or by
applicable law, NiSource and Columbia shall take any and all action as shall be
necessary or appropriate so that participation in NiSource Plans and NiSource
Non-ERISA Benefit Arrangements by all Business Employees shall terminate as of
the close of business on the Distribution Date and the Columbia Parties shall
cease to be participating employers under the terms of such NiSource Plans and
NiSource Non-ERISA Benefit Arrangements as of such time.

7.02 Assumption of Certain Employee Related Obligations. Except as otherwise
provided in this Agreement, effective as of the close of business on the
Distribution Date, Columbia shall assume, and no NiSource Party shall have any
further liability for, the following agreements, obligations and liabilities,
and Columbia shall indemnify, defend and hold harmless each of the NiSource
Indemnified Parties from and against any and all Expenses or Losses incurred or
suffered by one or more of the NiSource Indemnified Parties in connection with,
relating to, arising out of or due to, directly or indirectly, any of the
following:

(a) all agreements entered into between any NiSource Party and any Business
Employee, independent contractor or other service provider providing services
related to the Transferred Business; provided that if any such agreement
constitutes a Shared Contract, the benefits, obligations and liabilities under
such agreement shall be allocated between NiSource and Columbia in accordance
with Section 5.2 of the Distribution Agreement;

 

22



--------------------------------------------------------------------------------

(b) all collective bargaining agreements, collective agreements, trade union
agreements or works council agreements entered into between any NiSource Party
and any union, works council or other body to the extent they are related to the
Business Employees;

(c) all wages, salary, incentive compensation, commissions and bonuses payable
to Business Employees on or after the Distribution Date, without regard to when
such wages, salary, incentive compensation, commissions or bonuses are or may
have been earned;

(d) all moving expenses and obligations related to relocation, repatriation,
transfers or similar items incurred by or owed to any Business Employee;

(e) all immigration-related, visa, work application or similar rights,
obligations and liabilities to the extent they are related to any Business
Employees;

(f) all agreements entered into between (i) any NiSource Party, Columbia Party
or a Former Business owned, in whole or in part, by any of the Columbia Parties
and (ii) any former director of a Columbia Party or a Former Business owned, in
whole or in part, by any of the Columbia Parties (“Former Columbia Directors”)
providing for ongoing benefits and/or compensation for such Former Columbia
Directors or such Former Columbia Directors’ spouses (e.g., ongoing payments of
any director fees or ongoing payments related to Medicare Supplement Insurance
coverage);

(g) all offer letters and letter agreements entered into between (i) any
NiSource Party, Columbia Party or a Former Business owned, in whole or in part,
by any of the Columbia Parties and (ii) any Business Employee providing for
ongoing benefits and/or compensation for such Business Employee (e.g., enhanced
severance benefits or ongoing financial and tax planning assistance); and

(h) all liabilities and obligations whatsoever of the Transferred Business with
respect to claims made by or with respect to Business Employees, or any other to
the extent their employment duties related to the Transferred Business, relating
to any employee benefit plan, program or policy not otherwise retained or
assumed by NiSource pursuant to this Agreement, including such liabilities
relating to actions or omissions of or by the Columbia Parties or any officer,
director, employee or agent thereof prior to the Distribution Date.

7.03 Restrictive Covenants in Employment and Other Agreements. To the extent
permitted under applicable law, following the Distribution, the Columbia Parties
shall be considered to be successors to the NiSource Parties for purposes of all
agreements containing restrictive covenants (including confidentiality and
non-competition provisions) between any

 

23



--------------------------------------------------------------------------------

NiSource Party and any Business Employee executed prior to the Distribution Date
such that each NiSource Party and each Columbia Party shall all enjoy the rights
and benefits under such agreements, with respect to their respective business
operations; provided, however, that (a) in no event shall any NiSource Party be
permitted to enforce any restrictive covenants against any Business Employees in
their capacity as employees of any Columbia Party and (b) in no event shall any
Columbia Party be permitted to enforce the restrictive covenant agreements
against any NiSource employees in their capacity as employees of any NiSource
Party.

7.04 Past Service Credit. With respect to all Business Employees, as of the
Distribution Date, the Columbia Parties shall recognize all service recognized
under the comparable NiSource Plans and NiSource Non-ERISA Benefit Arrangements
for purposes of determining eligibility, participation, vesting and calculation
of benefits under comparable plans and programs maintained by the Columbia
Parties, provided that there shall be no duplication of benefits for Business
Employees under such Columbia Party plans and programs. NiSource will provide to
Columbia copies of any records available to NiSource to document such service,
plan participation and membership and cooperate with Columbia to resolve any
discrepancies or obtain any missing data for purposes of determining benefit
eligibility, participation, vesting and calculation of benefits with respect to
the Business Employees. With respect to retaining, destroying, transferring,
sharing, copying and permitting access to all such information, NiSource and
Columbia shall each comply with all applicable Laws, regulations and internal
policies and each party shall indemnify and hold harmless the other party from
and against any and all Liability, claims, actions and damages that arise from a
failure (by the indemnifying party) to so comply with all applicable Laws,
regulations and internal policies applicable to such information.

7.05 Accrued Vacation Days Off. Effective as of the Distribution Date, the
Columbia Parties shall recognize and assume all liability for all vacation,
holiday, sick leave and personal days off, including banked vacation, accrued by
Business Employees as of the Distribution Date, and the Columbia Parties shall
credit each Business Employee with such days off accrual.

7.06 Leaves of Absence. The Columbia Parties shall continue to apply all leave
of absence policies as in effect immediately prior to the Distribution to
inactive Business Employees who are on an approved leave of absence as of the
Distribution Date. Leaves of absence taken by Business Employees prior to the
Distribution Date shall be deemed to have been taken as employees of Columbia.

7.07 NiSource Assets. Except as otherwise set forth herein, NiSource shall
retain all reserves, bank accounts, trust funds or other balances maintained
with respect to NiSource Non-ERISA Benefit Arrangements.

7.08 Further Cooperation; Personnel Records; Data Sharing. The parties shall
provide each other such records and information as reasonably necessary or
appropriate to carry out their obligations under law, under this Agreement or
for the purposes of administering their respective plans and policies, including
information relating to the vesting, exercise and employment status of persons
holding equity compensation awards in the common stock of the other party. Each
party shall be responsible for the accuracy of records and information provided
to the other party pursuant to this Section 7.08 and shall indemnify such other
party for any losses caused by inaccurate information that it has provided.
Subject to applicable law, all information and records regarding employment and
personnel matters of Business Employees shall be

 

24



--------------------------------------------------------------------------------

accessed, retained, held, used, copied and transmitted after the Distribution
Date by Columbia in accordance with all Laws and policies relating to the
collection, storage, retention, use, transmittal, disclosure and destruction of
such records. Access to such records after the Distribution Date will be
provided to NiSource in accordance with Article IX of the Distribution
Agreement. Notwithstanding the foregoing, NiSource shall retain reasonable
access to those records necessary for NiSource’s continued administration of any
plans or programs on behalf of Business Employees after the Distribution Date,
and Columbia shall retain reasonable access to those records necessary for
Columbia’s administration of any equity award or other compensation or benefit
payable or administered by the Columbia Parties after the Distribution Date,
provided that such access shall be limited to individuals who have a job-related
need to access such records. NiSource shall also retain copies of all
confidentiality and non-compete agreements with any Business Employee in which
NiSource has a valid business interest. With respect to retaining, destroying,
transferring, sharing, copying and permitting access to all such information,
NiSource and Columbia shall each comply with all applicable Laws, regulations
and internal policies, and each party shall indemnify and hold harmless the
other party from and against any and all liability, claims, actions and damages
that arise from a failure (by the indemnifying party) to so comply with all
applicable Laws, regulations and internal policies applicable to such
information.

ARTICLE VIII

GENERAL PROVISIONS

8.01 Employment and Plan Rights. Notwithstanding anything to the contrary in
this Agreement, the Parties expressly acknowledge and agree that (a) this
Agreement is not intended to create an employment-related contract between any
of the NiSource Parties or the Columbia Parties, on the one hand, and any
employee or service provider, on the other, nor may any current or former
employee or service provider rely on this Agreement as the basis for any breach
of any employment-related contract claim against any of the NiSource Parties or
Columbia Parties, (b) nothing in this Agreement shall be deemed or construed to
require any of the NiSource Parties or Columbia Parties to continue to employ
any particular employee or service provider for any period before or after the
Distribution Date, (c) nothing in this Agreement shall be deemed or construed to
limit the right of the NiSource Parties or Columbia Parties to terminate the
employment of any employee or service provider at any time before or after the
Distribution Date and (d) nothing in this Agreement shall be construed as
establishing or amending any Pension Plan, Welfare Plan or Non-ERISA Benefit
Arrangement, or any other plan, policy, agreement or arrangement for the benefit
of any employee or any other person.

8.02 Labor Relations. To the extent required by applicable law or any Contract
or arrangement with a labor union, works council or similar employee
organization, Columbia shall provide notice, engage in consultation and take any
similar action which may be required on its part in connection with the
Distribution and shall fully indemnify each NiSource Party against any
Liabilities arising from its failure to comply with such requirements.

8.03 Confidentiality. Each Party agrees that any information conveyed or
otherwise received by or on behalf of a Party in conjunction herewith is
confidential and is subject to the terms of the confidentiality provisions set
forth in Section 9.8 of the Distribution Agreement.

 

25



--------------------------------------------------------------------------------

8.04 Administrative Complaints/Litigation. Except as otherwise provided in this
Agreement, following the Distribution Date, Columbia shall assume, and be solely
liable for, the handling, administration, investigation and defense of actions,
including ERISA, occupational safety and health, employment standards, union
grievances, wrongful dismissal, discrimination or human rights and unemployment
compensation claims, asserted at any time against NiSource or Columbia by any
Business Employee (including any dependent or beneficiary of any Business
Employee), or any other person to the extent such actions or claims arise out of
or relate to employment or the provision of services (whether as an employee,
contractor, consultant or otherwise) to or with the Transferred Business. Any
Losses arising from such actions shall be deemed Assumed Actions under the
Distribution Agreement.

8.05 Reimbursement and Indemnification. The parties hereto agree to reimburse
each other, within 30 days of receipt from the other party of appropriate
verification, for all costs and expenses which each may incur on behalf of the
other as a result of any of the Welfare Plans, Pension Plans and Non-ERISA
Benefit Arrangements and, as contemplated by Section 5.03, any termination or
severance payments or benefits. All liabilities retained, assumed or indemnified
against by Columbia pursuant to this Agreement shall be subject to
indemnification under Section 8.2 of the Distribution Agreement and all
liabilities retained, assumed or indemnified against by NiSource pursuant to
this Agreement shall be subject to indemnification under Section 8.3 of the
Distribution Agreement, and all such liabilities shall be subject to the
indemnification procedures set forth in Article VIII of the Distribution
Agreement.

8.06 Entire Agreement. This Agreement, including any schedules hereto and the
sections of the Distribution Agreement referenced herein, constitutes the entire
agreement between the parties with respect to the subject matter contained
herein, and supersedes all prior agreements, negotiations, discussions,
understandings, writings and commitments between any of the NiSource Parties, on
the one hand, and any of the Columbia Parties, on the other hand, with respect
to such subject matter contained herein.

8.07 Dispute Resolution. The parties agree that any dispute, controversy or
claim between them with respect to the matters covered hereby shall be governed
by and resolved in accordance with Section 10.2 of the Distribution Agreement.

8.08 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws (as opposed to the conflicts of Law
provisions) of the State of Delaware.

8.09 Submission to Jurisdiction; Waiver of Jury Trial. Each of NiSource, on
behalf of itself and each of the NiSource Parties, and Columbia, on behalf of
itself and each of the Columbia Parties, hereby irrevocably (a) submits in any
Dispute to the exclusive jurisdiction of the United States District Court for
the Northern District of Illinois and the jurisdiction of any court of the State
of Illinois located in Chicago, Illinois, (b) waives any and all objections to
jurisdiction that it may have under the Laws of the State of Illinois or the
United States, (c) agrees that service of any process, summons, notice or
document by U.S. registered mail to its respective address set forth in
Section 10.11 of the Distribution Agreement shall be effective service of
process for any litigation brought against it in any such court and
(d) UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION
WITH ANY DISPUTE (AS DEFINED IN THE DISTRIBUTION AGREEMENT).

 

26



--------------------------------------------------------------------------------

8.10 Amendment. This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by an authorized representative of each of
NiSource and Columbia.

8.11 Waiver. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party or parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any party, it is in writing signed by an
authorized representative of such party. The failure of either party to enforce
at any time any provision of this Agreement shall not be construed to be a
waiver of such provision, or in any way to affect the validity of this Agreement
or any part hereof or the right of any party thereafter to enforce each and
every such provision. No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.

8.12 Partial Invalidity. Wherever possible, each provision hereof shall be
construed in a manner as to be effective and valid under applicable Law, but in
case any one or more of the provisions contained herein shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such provision
shall be ineffective to the extent, but only to the extent of such invalidity,
illegality or unenforceability without invalidating the remainder of such
invalid, illegal or unenforceable provision or provisions or any other provision
hereof, unless such a construction would be unreasonable.

8.13 Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original instrument, but both of which shall be
considered one and the same agreement, and shall become binding when the
counterparts have been signed by and delivered to each of the parties hereto.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or .pdf shall be as effective as delivery of a manually executed
counterpart to this Agreement.

8.14 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns; provided,
however, that the rights and obligations of either party under this Agreement
shall not be assignable by such party without the prior written consent of the
other party. The successors and permitted assigns hereunder shall include any
permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).

8.15 No Third-Party Beneficiaries. No Business Employee or other current or
former employee of the NiSource Parties or Columbia Parties (or his/her spouse,
dependent or beneficiary), or any other person not a party to this Agreement,
shall be entitled to assert any claim hereunder. The provisions of this
Agreement are solely for the benefit of the parties hereto and their respective
successors and permitted assigns, and nothing herein express or implied shall
give or be construed to give to any other Person any legal or equitable rights
hereunder.

8.16 Notices. All notices or other communications under this Agreement shall be
in writing and shall be deemed to be duly given when delivered or mailed in
accordance with the terms of Section 10.11 of the Distribution Agreement.

 

27



--------------------------------------------------------------------------------

8.17 Performance. NiSource will cause to be performed and hereby guarantees the
performance of all actions, agreements and obligations set forth herein to be
performed by any NiSource Party. Columbia will cause to be performed and hereby
guarantees the performance of all actions, agreements and obligations set forth
herein to be performed by any Columbia Party. This Agreement is being entered
into by NiSource and Columbia on behalf of themselves and the members of their
respective groups (the NiSource Parties and the Columbia Parties). This
Agreement shall constitute a direct obligation of each such entity and shall be
deemed to have been readopted and affirmed on behalf of any Person that becomes
a Subsidiary of NiSource or Columbia on and after the Effective Time.

8.18 Force Majeure. No party shall be deemed in default of this Agreement to the
extent that any delay or failure in the performance of its obligations under
this Agreement results from any cause beyond its reasonable control and without
its fault or negligence, including acts of God, acts of civil or military
authority, embargoes, acts of terrorism, epidemics, war, riots, insurrections,
fires, explosions, earthquakes, floods, unusually severe weather conditions,
labor problems or unavailability of parts, or, in the case of computer systems,
any failure in electrical or air conditioning equipment. In the event of any
such excused delay, the time for performance shall be extended for a period
equal to the time lost by reason of the delay. A party claiming the benefit of
this provision shall, as soon as reasonably practicable after the occurrence of
any such event, (a) notify the other party of the nature and extent of any such
force majeure condition and (b) use due diligence to remove any such causes and
resume performance under this Agreement as soon as reasonably feasible.

8.19 No Public Announcement. Neither party hereto shall, without the prior
written approval of the other party, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that any such party shall be so obligated by Law or the
rules of any regulatory body or stock exchange, in which case the other party
shall be advised and the parties shall use their respective commercially
reasonable efforts to cause a mutually agreeable release or announcement to be
issued; provided, however, that the foregoing shall not preclude communications
or disclosures necessary to implement the provisions of this Agreement or to
comply with the accounting and SEC disclosure obligations or the rules of any
stock exchange.

8.20 Limited Liability. Notwithstanding any other provision of this Agreement,
no Person who is a stockholder, director, employee, officer, agent or
Representative of Columbia or NiSource, in such individual’s capacity as such,
shall have any liability in respect of or relating to the covenants or
obligations of Columbia or NiSource, as applicable, under this Agreement or any
Transaction Agreement or in respect of any certificate delivered with respect
hereto or thereto, and, to the fullest extent legally permissible, each of
Columbia and NiSource, for itself and its stockholders, directors, employees,
officers and Affiliates, waives and agrees not to seek to assert or enforce any
such liability that any such individual otherwise might have pursuant to
applicable Law.

8.21 Effect if Distribution Does Not Occur. Notwithstanding anything in this
Agreement to the contrary, if the Distribution Agreement is terminated prior to
the Distribution, this Agreement shall be of no further force and effect.

 

28



--------------------------------------------------------------------------------

8.22 Miscellaneous. Except as otherwise expressly set forth in this Agreement,
the provisions of Article X of the Separation and Distribution Agreement shall
apply mutatis mutandis to this Agreement.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.

 

NISOURCE INC. By:

/s/ Joseph Hamrock

Name: Joseph Hamrock Title: Executive Vice President and Group CEO COLUMBIA
PIPELINE GROUP, INC. By:

/s/ Robert C. Skaggs, Jr.

Name: Robert C. Skaggs, Jr. Title: Chief Executive Officer